Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 10, and 20 of the present application (herein referred to as the '672 App) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 20 of copending Application No. 16/394,586 (herein referred to as the '586 App). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons discussed below.
16/394,586
Present Application (16/394,672)
Claim 1
Claim 1
retrieving, by a server, historical data of a plurality of test users, a first set of answers provided by each of the plurality of test users to a set of psychometric questions, and a plurality of test resumes of the plurality of test users, wherein each test resume of the plurality of test resumes includes first text data;
 

deriving, by the server, one or more psychometric features of each of the plurality of test users based on the first set of answers 
provided by each of the plurality of test users;


extracting, by the server, from the first text data of each of the plurality of test resumes, second text data corresponding to a set of features, wherein the second text data extracted from the first text data of a first test resume of the plurality of test resumes includes one or more first phrases and one or more first 

generating, by the server, one or more predictor models based on the historical data of the plurality of test users, the one or more psychometric features of each of the plurality of test users, 
and the second text data extracted from each of the plurality of test resumes; 
receiving, by the server, a target resume of a target user, wherein the target resume includes third text data; extracting, by the server, from the third text data of the target resume, fourth  text data corresponding to the set of features, wherein the fourth text data extracted from third text data includes one or more second phrases and one or more second keywords that are indicative of the set of features; 

predicting, by the server, one or more business outcomes for the target user based on the fourth text data extracted from the target resume of the target user and the one or more predictor models, wherein the one or more business outcomes include at least an employment affinity of the target user; 

receiving, by the server, from a user device of the target user, a feedback on a relevance of the predicted one or more business outcomes; and updating, by the server, the one or more predictor models based on the received feedback to increase a prediction accuracy of the one or more predictor models.
receiving, by a server, a plurality of answers provided by each test user of a plurality of test users and a plurality of job descriptions of a plurality of job positions, wherein each test user is associated with at least one job position of the plurality of job positions; 



deriving, by the server, for each test user, a set of psychometric scores corresponding to a set of psychometric attributes, wherein the set of psychometric scores for each test user is derived based on the corresponding plurality of answers; 











generating, by the server, one or more predictor models based on the plurality of job descriptions and the set of psychometric scores of each test user; and 













predicting, by the server, for the first job position, a set of threshold scores corresponding to the set of psychometric attributes, wherein the set of threshold scores is determined based on the one or more predictor models and a first job description of the first job position.


First, Examiner notes claim 1 of the '586 App recites several limitations that claim 1 of the '672 App does not.  The '672 App is obvious in light of the '586 App because the elimination of steps is obvious, see MPEP 2144.04.II.
Second, the '586 App recites retrieving a set of answers and resumes of the test users whereas the '672 App recites receiving a plurality of answers and job descriptions wherein the test users are associated with the job descriptions.  Examiner finds these two steps are obvious variants of each other 
Third, the '586 App recites deriving psychometric features whereas the '672 App recites deriving psychometric scores.  Examiner finds these steps are obvious variants of each other because one of ordinary skill would have recognized the features derived from a psychometric test would likely include scores.
Fourth, both the '586 App and the '672 App essentially recite identical steps of generating predictor models.
Fifth, the '586 App recites predicting business outcomes including an employment affinity whereas the '672 App recites predicting threshold scores.  However, the threshold scores in the '672 are used for hiring, e.g. as recited in claims 8 and 9.  Thus Examiner finds predicting an employment affinity is an obvious variant of predicting threshold scores, as claimed.  
Accordingly, claim 1 of the present Application is provisionally rejected in light of claim 1 of App. No. 16/394,586.  Claims 10 and 20 of the present Application are provisionally rejected in light of claims 12 and 20 of App. No. 16/394,586 for similar reasons.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-9 are directed to a process; and claims 10-20 are directed to a machine.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, the independent claims recite an abstract idea in the limitation "predicting, by the server, for the first job position, a set of threshold scores corresponding to the set of psychometric attributes, wherein the set of threshold scores is determined based on the one or more predictor models and a first job description of the first job position."  This limitation recites an abstract idea because it encompasses commercial or legal interactions (i.e. marketing or sales activities or behaviors; or business relations).  This limitation encompasses commercial or legal interactions because predicting threshold scores, as claimed, is a step in the recruiting or hiring process.  That is, the scope of the limitation encompasses predicting desirable attributes in future employees.  Thus, the claims recite commercial or legal interactions.  Claims that recite commercial or legal interactions (i.e. recruiting or hiring) fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Claims 1, 10, and 20 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The claims are not integrated into a practical application.  Claim 1 recites the additional elements - receiving, by a server, a plurality of answers provided by each test user of a plurality of test users and a plurality of job descriptions of a plurality of job positions, wherein each test user is associated with at least one job position of the plurality of job positions; deriving, by the server, for each test user, a set of psychometric scores corresponding to a set of psychometric attributes, wherein the set of psychometric scores for each test user is derived based on the corresponding plurality of answers; generating, by the server, one or more predictor models based on the plurality of job descriptions and the set of psychometric scores of each test user.  The additional element of the server, when considered individually, does not integrate the abstract idea into a practical application because the server is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).
The additional elements of the "receiving"; "deriving"; and "generating" steps, as claimed, do not integrate the abstract idea into a practical application, when considered individually, because the steps are all insignificant extra-solution activity, see MPEP 2106.05(g).  These additional elements are only insignificant extra-solution activity because the steps only entail selecting information, based on types of information in a specific field, for collection and analysis, see MPEP 2106.05(g) (discussing Electric Power Group).  That is, the steps entail collecting tests (receiving answers) and analyzing the tests (deriving psychometric scores and generating predictor models), which is no more than insignificant extra-solution activity.  Further, the additional elements, when considered in combination, do not integrate the abstract idea into a practical application because the combination only amounts to 
Claims 10 and 20 recite similar limitations as claim 1 and accordingly are directed towards an abstract idea for similar reasons as claim 1.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The claims do not recite significantly more than the abstract idea.  The additional elements of gathering an analyzing personality tests as part of the hiring or recruiting process are not significantly more than what is well-understood, routine or conventional, see Prewitt, Edward. "Personality tests in hiring: how to do it right." Harvard Manag Update 3 (1998): 8-10, pg. 1 of PDF provided with this Office Action (noting the increasing use of psychological testing in hiring)1.  Further, the additional elements, when considered individually or in combination, do not amount to significantly more than the abstract idea because the additional elements are only insignificant extra-solution activity performed on generic computer components.  Insignificant extra-solution activity and mere instructions to apply an exception cannot provide an inventive concept.  Claims 1, 10, and 20 are not patent eligible

Dependent Claims
The additional elements of claims 2 and 11 do not integrate the abstract idea into a practical application because the additional elements are only mere data gathering, see MPEP 2106.05(g).  That is, the step of extracting text data is only mere data gathering because it is gathering data on a job.  Parker v. Flook).
The additional elements of claims 3, 4, 12, and 13 do not integrate the abstract idea into a practical application because the steps of receiving historical data including social media data are only mere data gathering, see MPEP 2106.05(g).
The addition elements of claims 5-7 and 14-16 do not integrate the abstract idea into a practical application because the steps of receiving resume and extracting data from the resumes are only mere data gathering, see MPEP 2106.05(g).
Claim 8 and 17 are directed to the same abstract idea as the independent claims because identifying relevant job applicants is a part of the hiring or recruiting process.
Claim 9 and 18 are directed to the same abstract idea as the independent claims because predicting relevant skills for applicants is a part of the hiring or recruiting process.
The additional elements of claim 19 do not integrate the abstract idea because the database or plurality of users devices are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mondal et al, US Pub. No. 2015/0161567, herein referred to as "Mondal".
Regarding claim 1, Mondal teaches:
receiving, by a server, a plurality of answers provided by each test user of a plurality of test users (employees and candidates take psychometric test, Fig. 3A ref. chars. 322 and 332 and ¶¶[0048], [0071]; see also e.g. Figs. 6A-6D showing test and ¶¶[0023]-[0024] discussing servers) 
and a plurality of job descriptions of a plurality of job positions, wherein each test user is associated with at least one job position of the plurality of job positions (imports information on employees' and candidates' employment history, ¶¶[0049], [0071] and Fig. 3A ref. chars. 324 and 334); 
deriving, by the server, for each test user, a set of psychometric scores corresponding to a set of psychometric attributes, wherein the set of psychometric scores for each test user is derived based on the corresponding plurality of answers (aggregates test results into domains, ¶¶[0048], [0071]; see also ¶[0052] noting each domain is scored; and ¶¶[0054]-[0069] discussing types of analyses of domains); 
generating, by the server, one or more predictor models based on the plurality of job descriptions and the set of psychometric scores of each test user (generates ideal candidate profile for each role, ¶¶[0069] Fig. 3A ref. char. 328); 

Regarding claim 2, Mondal teaches all the limitations of claim 1 and further teaches:
extracting, by the server, text data from each job description of the plurality of job descriptions, wherein the text data extracted from each job description is indicative of at least one of a corresponding job title and a corresponding set of skills (obtains employees' employment history including skills, ¶¶[0049], [0071]; see also ¶[0079] noting role information includes job titles); 
generating, by the server, a link between the text data extracted from each job description and each psychometric attribute of the set of psychometric attributes (generates idea candidate profile for each role, ¶[0069], and links psychometric test to performance data, ¶[0050] and Fig. 3A ref. char. 326); 
and assigning, by the server, a weight to the link between the text data extracted from each job description and each psychometric attribute of the set of psychometric attributes, wherein the weight is assigned based on the set of psychometric scores of each test user (applies weighting factor to each domain, ¶¶[0048], [0052]-[0053]).  
Regarding claim 3, Mondal teaches all the limitations of claim 1 and further teaches:
receiving, by the server, historical data of each test user (obtains employees' and candidates' employment history including skills, ¶¶[0049], [0071]), 
wherein the generation of the one or more predictor models is further based on the historical data of each test user (generates ideal candidate profile based on employee performance data, ¶[0069]; see also Fig. 3A summarizing process).  
Regarding claim 4, Mondal teaches all the limitations of claim 3 and further teaches:
wherein the historical data of each test user includes at least one of social media data, purchase data, travel history data, educational qualifications data, one or more likes, or one or more dislikes of the corresponding test user (employment history is taken from social media and includes educational information, ¶¶[0049]-[0051]).  
Regarding claim 5, Mondal teaches all the limitations of claim 1 and further teaches:
receiving, by the server, a plurality of resumes of the plurality of test users (obtains employees' and candidates' employment history including skills, ¶¶[0049], [0071].  Please note, an employment history is within the scope of the claim element "resume" because the employment history is a resume), 
wherein the generation of the one or more predictor models is further based on the plurality of resumes (generates ideal candidate profile based on employment history, ¶[0069]; see also Fig. 3A summarizing process).  
Regarding claim 6, Mondal teaches all the limitations of claim 5 and further teaches:
extracting, by the server, text data from each of the plurality of resumes, wherein the text data extracted from each resume of the plurality of resumes is indicative of at least one of a work experience, an educational qualification, a professional qualification, or one or more hobbies of the corresponding test user (obtains employees' and candidates' employment history, ¶¶[0049], [0071]).  
Regarding claim 7, Mondal teaches all the limitations of claim 6 and further teaches:
identifying, by the server, based on the extracted text data, an association between each test user and the plurality of job positions (employees log into system to take test, ¶[0047] and system obtains employees' employment history, ¶[0049], thus the system links the employment history to the test taker based on the obtained employment history).  
Regarding claim 8, Mondal teaches all the limitations of claim 1 and further teaches:

Regarding claim 9, Mondal teaches all the limitations of claim 8 and further teaches:
predicting, by the server, for the first job position, a set of relevant skills based on the one or more predictor models and the first job description of the first job position (generates ideal candidate profile that includes a set of attributes ,e.g. achievement drive and adaptability, ¶[0069] and Fig. 10), 
wherein the one or more relevant job applicants are further identified based on the set of relevant skills (compares candidates to ideal candidate profile, ¶[0072], to make a hiring recommendation, ¶[0078] and Fig. 3B ref. chars. 340 and 350).  

Regarding claim 10, Mondal teaches:
a server configured to (¶¶[0023]-[0024]): 
receive a plurality of answers provided by each test user of a plurality of test users (employees and candidates take psychometric test, Fig. 3A ref. chars. 322 and 332 and ¶¶[0048], [0071]; see also e.g. Figs. 6A-6D showing test) 
and a plurality of job descriptions of a plurality of job positions, wherein each test user is associated with at least one job position of the plurality of job positions (imports information on employees' and candidates' employment history, ¶¶[0049], [0071] and Fig. 3A ref. chars. 324 and 334); 
derive, for each test user, a set of psychometric scores corresponding to a set of psychometric attributes, wherein the set of psychometric scores for each test user is derived based on the corresponding plurality of answers (aggregates test results into domains, ¶¶[0048], [0071]; see also ¶[0052] noting each domain is scored; and ¶¶[0054]-[0069] discussing types of analyses of domains);   

and predict, for the first job position, a set of threshold scores corresponding to the set of psychometric attributes, wherein the set of threshold scores is determined based on the one or more predictor models and a first job description of the first job position (determines psychometric test results for ideal candidate profile for various attributes for a given role, ¶¶[0069] and Fig. 10 ref. char. 1030).  
Regarding claim 11, Mondal teaches all the limitations of claim 10 and further teaches:
extract text data from each job description of the plurality of job descriptions, wherein the text data extracted from each job description is indicative of at least one of a corresponding job title and a corresponding set of skills (obtains employees' employment history including skills, ¶¶[0049], [0071]; see also ¶[0079] noting role information includes job titles); 
generate a link between the text data extracted from each job description and each psychometric attribute of the set of psychometric attributes (generates idea candidate profile for each role, ¶[0069], and links psychometric test to performance data, ¶[0050] and Fig. 3A ref. char. 326); 
and assign a weight to the link between the text data extracted from each job description and each psychometric attribute of the set of psychometric attributes, wherein the weight is assigned based on the set of psychometric scores of each test user (applies weighting factor to each domain, ¶¶[0048], [0052]).  
Regarding claim 12, Mondal teaches all the limitations of claim 10 and further teaches:
wherein the server is further configured to receive historical data of each test user (obtains employees' and candidates' employment history including skills, ¶¶[0049], [0071]), 

Regarding claim 13, Mondal teaches all the limitations of claim 12 and further teaches:
wherein the historical data of each test user includes at least one of social media data, purchase data, travel history data, educational qualifications data, one or more likes, or one or more dislikes of the corresponding test user (employment history is taken from social media and includes educational information, ¶¶[0049]-[0051]).  
Regarding claim 14, Mondal teaches all the limitations of claim 10 and further teaches:
wherein the server is further configured to receive a plurality of resumes of the plurality of test users (obtains employees' and candidates' employment history including skills, ¶¶[0049], [0071].  Please note, an employment history is within the scope of the claim element "resume" because the employment history is a resume), 
and wherein the server generates the one or more predictor models further based on the plurality of resumes  (generates ideal candidate profile based on employment history, ¶[0069]; see also Fig. 3A summarizing process).  
Regarding claim 15, Mondal teaches all the limitations of claim 14 and further teaches:
wherein the server is configured to extract text data from each of the plurality of resumes, and wherein the text data extracted from each resume of the plurality of resumes is indicative of at least one of a work experience, an educational qualification, a professional qualification, or one or more hobbies of the corresponding test user (obtains employees' and candidates' employment history, ¶¶[0049], [0071]).  
Regarding claim 16, Mondal teaches all the limitations of claim 15 and further teaches:

Regarding claim 17, Mondal teaches all the limitations of claim 10 and further teaches:
wherein the server is further configured to identify, for the first job position, one or more relevant job applicants based on the set of threshold scores (compares candidates to ideal caudate profile, ¶[0072], to make a hiring recommendation, ¶[0078] and Fig. 3B ref. chars. 340 and 350; see also ¶¶[0073]-[0075] discussing types of comparisons).  
Regarding claim 18, Mondal teaches all the limitations of claim 17 and further teaches:
wherein the server is further configured to predict, for the first job position, a set of relevant skills based on the one or more predictor models and the first job description of the first job position (generates ideal candidate profile that includes a set of attributes, e.g. achievement drive and adaptability, ¶[0069] and Fig. 10), 
and wherein the server identifies the one or more relevant job applicants further based on the set of relevant skills (compares candidates to ideal caudate profile, ¶[0072], to make a hiring recommendation, ¶[0078] and Fig. 3B ref. chars. 340 and 350).  
Regarding claim 19, Mondal teaches all the limitations of claim 10 and further teaches:
wherein the plurality of job descriptions and the plurality of answers are received from at least one of a database or a plurality of user devices of the plurality of test users (answers and role information is stored in database, ¶[0079] and Fig. 4).  

Regarding claim 20, Mondal teaches:

receiving a plurality of answers provided by each test user of a plurality of test users (employees and candidates take psychometric test, Fig. 3A ref. chars. 322 and 332 and ¶¶[0048], [0071]; see also e.g. Figs. 6A-6D showing test) 
and a plurality of job descriptions of a plurality of job positions, wherein each test user is associated with at least one job position of the plurality of job positions (imports information on employees' and candidates' employment history, ¶¶[0049], [0071] and Fig. 3A ref. chars. 324 and 334); 
deriving, for each test user, a set of psychometric scores corresponding to a set of psychometric attributes, wherein the set of psychometric scores for each test user is derived based on the corresponding plurality of answers (aggregates test results into domains, ¶¶[0048], [0071]; see also ¶[0052] noting each domain is scored; and ¶¶[0054]-[0069] discussing types of analyses of domains); 
generating one or more predictor models based on the plurality of job descriptions and the set of psychometric scores of each test user (generates ideal candidate profile for each role, ¶¶[0069] Fig. 3A ref. char. 328); 
and predicting, for a first job position, a set of threshold scores corresponding to the set of psychometric attributes, wherein the set of threshold scores is determined based on the one or more predictor models and a first job description of the first job position (determines psychometric test results for ideal candidate profile for various attributes for a given role, ¶¶[0069] and Fig. 10 ref. char. 1030).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roberts, Brent, et al. "Personality measurement and assessment in large panel surveys." Forum for health economics & policy. Vol. 14. No. 3. De Gruyter, 2011 discusses predicting business outcomes based on psychometric testing.
Hazan, US Pub. No. 2017/0213190 teaches a similar method of assessing candidates for jobs.
Mendes et al, US Pub. No. 2020/0327503 teaches a similar method of recruiting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, the article itself does not show a publication date so Examiner has attached a PDF of webpage selling the article, which does show a publication date, as the last page of the reference.  The address of the webpage is: https://hbsp.harvard.edu/product/U98100-PDF-ENG